Title: From John Adams to John Quincy Adams, 12 September 1801
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy September 12. 1801

The 11th. of September is reckoned among the happiest days of my Life. The Navy Officers who composed the late Court Martial on Capt. Little came out to visit me, with Mr Shaw who brought me your favor of the 4th dated at Philadelphia, informing me of your arrival on that day with my Daughter and Grandson in as good health as could be expected—You do not expressly say whether you intend to accompany Mrs Adams to Washington or not. if you do it will be much more than three weeks before I shall have the pleasure to embrace you. But knowing that you are on American ground, I shall not be impatient. However this may be I hope you will consider my house as your home, for yourself your Lady and Son, as well as for your and her Servants and Domesticks. We can accommodate you all as well as Destiny intends that you and I ought to be accommodated, at least untill you have Time to deliberate on your future arrangements.
It is fortunate that your Brother was the first to see you in America. He can tell you every Thing, and will not deceive you. He is prudent as well as intelligent: honest, as well as candid.
I have many projects in my head to communicate to you, for your Establishment, which however must be all very modest, very humble, very unassuming.—I shall leave them all to your choice knowing;—very well knowing that your Judgment is better than that of your affectionate Father
John Adams